DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 5, 2021 has been entered.
 
Status of Claims
Claims 2-5, 10, and 12-14 are pending in the application.

Response to Arguments
Applicant’s arguments with respect to Claim 12 have been considered, but the claim was amended and the rejection changed accordingly.  The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Independent Claim 12 and dependent Claims 2-5, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Osako et al. (JP-2013166544-A, Aug. 29, 2013 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 56 pages), in view of Keido et al. (CN-102316952-A, Jan. 11, 2012 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 75 pages), in view of Hodaka et al. (JP- 2005230620-A, Sep. 2, 2005 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 27 pages).
The claims are directed to an apparatus.  Osako et al.’s Machine Translation is referenced below.  Keido et al.’s Machine Translation is referenced below.  Hodaka et al.’s Machine Translation is referenced below.  The claim language is in bold-faced font.
Regarding independent Claim 12 and dependent Claims 2-5, 10, and 13-14 – Osako et al. discloses a ballast water treatment device (Figure 2, see Title) (see Title, Abstract, Figure 2, [0068]-[0073]) comprising:
a ballast tank (ballast tank 16);
a main pipe (raw water piping 26 and treated water piping 32) which guides ballast water to the ballast tank, as disclosed in Figure 2 and at [0068]-[0069];
a circulation pipe (circulation line 42 and circulation line 44) which returns ballast water stored in the ballast tank to the main pipe, as disclosed in Figure 2 and at [0069]-[0072]; and
a sterilizing component-introducing unit (sterilizer 24, see [0057]) including a chemical container (“chemical / medical agent storage device (not shown),” see [0057]) arranged in the main pipe, i.e. provided “in the middle of the” main pipe, specifically “treated water pipe 32” of the main pipe, see Figure 2 and [0057], and a sterilization agent filled in the chemical container, i.e. “sterilizer 24, it is comprised by the chemical / medical agent storage tank (not shown) which stores a sterilizer,” where the sterilization agent, i.e. sterilizer, is “sodium hypochlorite, ozone, chlorine dioxide, peracetic acid, hydrogen peroxide, UV, etc. are used singly or in combination,” as disclosed in Figure 2 and at [0057].
Osako et al. discloses the claimed invention except for the details of the chemical container, i.e.,
wherein the chemical container has a slit so that the ballast water flows into the chemical container from the main pipe through the slit and the sterilization agent in the chemical container flows out to the main pipe through the slit.

However, Osako et al. discloses there is a chemical container (“chemical / medical agent storage device (not shown),” see Osako et al. Figure 2 and [0057]) filled with a sterilization agent in the form of “sodium hypochlorite, ozone, chlorine dioxide, peracetic acid, hydrogen peroxide, UV, etc. are used singly or in combination,” as disclosed in Figure 2 and at [0057].
Like Osako et al., Keido et al. discloses a ballast water treatment system (Figure 13, Title, and [0155]-[0163]), with:
a sterilizing component-introducing unit (chemical treatment unit 33) including a chemical container (container 35) arranged in the main pipe (water transfer passage 8), and a sterilization agent filled in the chemical container, i.e. “container 35” is used for “storing solid calcium hypochlorite,” as disclosed in Figure 13 and at [0156] (see Keido .
Keido et al. further teaches:
wherein the chemical container (container 35) has an opening so that the ballast water flows into the chemical container from the main pipe (water transfer passage 8) through the opening and the sterilization agent (“calcium hypochlorite,” see [0156]) in the chemical container flows out to the main pipe through the  opening, as disclosed in Keido et al. Figure 13 by the flow arrows, and at [0157].
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to replace the Osako et al. sterilizing component-introducing unit and its chemical container, with the sterilizing component-introducing unit and its chemical container, as taught Keido et al., such that Osako et al., in view of Keido et al., disclose:
a sterilizing component-introducing unit (as taught by Keido et al.) including a chemical container (as taught by Keido et al.) arranged in Osako et al.’s main pipe, and a sterilization agent (as taught by Keido et al.) filled in the chemical container . . . 

wherein the chemical container has an opening so that the ballast water flows into the chemical container from the main pipe through the opening and the sterilization agent in the chemical container flows out to the main pipe through the  opening,

(See above paragraph)

since:
1).	 Like Osako et al., Keido et al. discloses a ballast water treatment system, with:
a sterilizing component-introducing unit including a chemical container arranged in the main pipe, and a sterilization agent filled in the chemical container (see above paragraph).

2).	Keido et al. states at [0158], that the modified sterilizing component-introducing unit has an advantage because “it is not necessary to provide a pump for supplying the filtered water FW from the water transfer path 8 to the container 35,” since the “throttle mechanism 25” shown in Figure 13, directs “part of the filtered water” into the container 35, “and returns it to the main pipe.
3).	Keido et al. states at [0159], that the modified sterilizing component-introducing unit has an advantage in that it “controls . . . the residual concentration of chlorine in the filtered 
4).	Keido et al. states at [0160], that the modified sterilizing component-introducing unit, has such good control of the chorine in the filtered water (see Point 3 above) that, “There is also no need to neutralize the process with a reducing agent. As a result, it is possible to construct a ballast water manufacturing device that is downsized and has low processing costs.”
5).	Keido et al. states at [0161]-[0163], that such a sterilizing component-introducing unit, with its calcium hypochlorite (the disclosed sterilization agent), has several other advantages.  These follow.
. . . since the chemical treatment unit 33 uses solid calcium hypochlorite, which is different from liquid reagents, it is easy to transport.  In addition, calcium hypochlorite has a higher melting point, so it is easier to store in the hull where high temperatures are likely to occur.

. . . The container 35 for solid calcium hypochlorite does not require a supply mechanism such as a dedicated pump, which not only simplifies the structure, but also reduces the power required.

. . . In addition, the solid calcium hypochlorite is contained in the airtight container 35, so the leakage of chlorine odor into the ship's body can be suppressed.  Furthermore, when replacing the solid calcium hypochlorite, it can be replaced together with the container, so the calcium hypochlorite will not directly contact the human body or the air in the ship.

Osako et al., in view of Keido et al., disclose the claimed invention except for the recited slit, i.e. Osako et al., in view of Keido et al., disclose:
wherein the chemical container has an opening so that the ballast water flows into the chemical container from the main pipe through the opening and the sterilization agent in the chemical container flows out to the main pipe through the  opening (see two paragraphs up for what Osako et al., in view of Keido et al., disclose).

Like Osako et al., in view of Keido et al., Hodaka et al. discloses a circulation loop used for “sterilizing water” via sterilizing means 6, i.e. the disclosed chemical container with sterilization agent or “disinfectant” (see Hodaka et al. Title, Abstract, Figure 1 for the circulation loop with the disclosed chemical container, i.e. sterilizing means 6, and Figures 2 and 6 showing details of the disclosed chemical container with its sterilization agent, i.e. disinfectant 17).  (See Osako et al. Figure 2, circulation loop used for sterilizing ballast water is ballast tank 16, circulation line 42, physical removal device 22, nd vessel 14” and the container 16.  The slit taught by Hodaka et al. meets the functional limitations:
 wherein the chemical container (container 16 with bactericide 17) has a slit (annular slit formed by the “2nd vessel 14” and the container 16) so that the . . . water flows into (via introduction port 44a) the chemical container . . . through the slit, at its top, when the water flows into “1st vessel 13” at its top, as indicated by the flow arrows in Figure 6, and the sterilization agent (bactericide 17) in the chemical container dissolves into the water, and flows out . . . through the slit and out through opening outlet 45a, as indicated by the flow arrows in Figure 6 (see Hodaka et al. Figure 6).
When the Osako et al., in view of Keido et al., chemical container is modified with a slit, as taught by Hodaka et al. (see Hodaka et al. Figure 6), then the Combination (Osako et al., in view of Keido et al., in view of Hodaka et al.) disclose:
a sterilizing component-introducing unit (Osako et al. Figure 2, sterilizer 24, as modified by Keido et al. in Figure 13, chemical treatment unit 33 and throttling device 25, see [0155]-[0163]) including a chemical container (Osako et al. Figure 2, sterilizer 24, with a chemical container, “the chemical / medical agent storage tank (not shown) which stores a sterilizer” see [0057], the chemical container as modified by Keido et al. in Figure 13, container 35, the chemical container further modified with a slit, as taught by Hodaka et al. in Figure 6) arranged in Osako et al.’s main pipe, and a sterilization agent (as taught by Keido et al., i.e. calcium hypochlorite, see [0156]) filled in the chemical container . . . 
wherein the chemical container (as taught by Hodaka et al. in Figure 6) has a slit (annular slit formed by the “2nd vessel 14” and the container 16) so that the ballast water flows into the chemical container from Osako et al.’s main pipe through the slit, and the sterilization agent in the chemical container flows out to Osako et al.’s main pipe through the slit
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Osako et al., in view of Keido et al., chemical container with a slit, as taught by Hodaka et al. (see Hodaka et al. Figure 6), such that the Combination discloses:
a sterilizing component-introducing unit (as taught by Keido et al.) including a chemical container (as taught by Keido et al., and modified with a slit, as taught by Hodaka et al.) arranged in Osako et al.’s main pipe, and a sterilization agent (as taught by Keido et al.) filled in the chemical container (see above paragraph), and 

wherein the chemical container has a slit (as taught by Hodaka et al.) so that the ballast water flows into the chemical container from the main pipe through the slit and the sterilization agent in the chemical container flows out to the main pipe through the slit (see above paragraph),

since:
1).	Like Osako et al., in view of Keido et al., Hodaka et al. discloses a circulation loop used for “sterilizing water” via sterilizing means 6, i.e. the disclosed chemical container with sterilization agent or “disinfectant” (see Hodaka et al. Title, Abstract, Figure 1 for the circulation loop with the disclosed chemical container, i.e. sterilizing means 6, and Figures 3 and 6 showing details of the disclosed chemical container with its sterilization agent, i.e. disinfectant 17).  (See Osako et al. Title, Figure 2, circulation loop used for sterilizing ballast water is ballast tank 16, circulation line 42, physical removal device 22, sterilizer 24, back to ballast tank 16, and [0070]-[0071], sterilizing component-introducing unit with a chemical container and sterilization agent, i.e. sterilizer 24 and [0057] – the Osako et al. sterilizer component-introducing unit modified as taught by Keido et al. in Figure 13, where the sterilizer component-introducing unit is chemical treatment unit 33 with “container 35 for storing solid calcium hypochlorite,” see [0156]);
2).	Hodaka et al. further states that the chemical container, with its sterilization agent, i.e. disinfectant, has advantages.
i).	“The passage of the course contaminants from the first container (13) is prevented and the coarse contaminants are prevented from passing through the first container. The bulky contaminants locked in the first container do not get entangled with the disinfectant (the disclosed sterilization agent). Therefore, since it is possible to prevent a decrease in the flow of water passing through the 
ii).	“By loading the first container (13) into the second container (14) in a loosely fitted state, a gap is formed between the two containers, so that the coarse contaminants locked in the first container are second. It does not adhere to the surface of the container. Therefore, it is possible to prevent a decrease in the amount of water flowing from the first container into the second container, so that the sterilizing action of the sterilizing agent can be improved,” see Hodaka et al. Figures 3 and 6, and [0011].
iii).	“Since the second container (14) is provided with a loading portion for loading the first container (13) in a loosely fitted state so that the first container can be freely inserted and removed, the passage area through which water passes from the first container and the water in the second container are provided. It is possible to increase the infiltration area and the infiltration area. Therefore, since the amount of water flowing into the second container can be increased, the sterilizing action can be efficiently performed, and the sterilizing action of the sterilizing agent and the cleaning action of the pipe can be improved,” see Hodaka et al. Figures 3 and 6, and [0011].  In other words, increase the infiltration area by increasing gap 60, thereby increasing water flow into the second container, and, provided the sterilizing action remains efficiently performed, the increase in water flow rate will improve the cleaning action of the pipe.
iv).	The chemical container’s “tapered shape” lengthens “contact times” between water and sterilization agent, i.e. disinfectant, “so that the disinfectant action of the disinfectant can be improved and the water that has passed through the first container can be improved,” see Hodaka et al. [0012].
v).	The chemical container’s “tapered shape” allows the water to contact the sterilization agent uniformly, so that sterilization agent replacement time is 
vi).	 “The disinfectant (the disclosed sterilization agent) can be easily filled in the second container with a small gap,” see Figures 3 and 6 and [0014].
Additional Disclosures Include:
Claim 2 – The Combination discloses the ballast water treatment device according to Claim 12, further comprising a sterilizing component adjustment unit (automatic adjustment valve MV6, see [0159], and throttle mechanism 25, see [0158]) which adjusts an amount sterilization agent (“calcium hypochlorite,” see [00157]) to be introduced from the sterilizing component-introducing unit (chemical treatment unit 33 and throttling device 25, see [0156] and [0158]) into the main pipe (water transfer passage 8) (see Keido et al. Figure 13) (see Rejection for Claim 12 above for motivation to combine).
Claim 3 – The Combination discloses the ballast water treatment device according to Claim 2, further comprising
a concentration measurement unit (chlorine residual meter M, [0159]) for measuring a sterilizing component concentration (“residual concentration of chlorine”) of ballast water in the main pipe (water passage 8), as disclosed at [0159] (see Keido et al. Figure 13) (see Rejection for Claim 12 above for motivation to combine),
wherein the sterilizing component adjustment unit (automatic adjustment valve MV6, see [0159], and throttle mechanism 25, see [0158]) adjusts  the amount of sterilization agent (“calcium hypochlorite,” see [00157]) to be introduced from the sterilizing component-introducing unit (chemical treatment unit 33 and throttling device 25, see [0156] and [0158]) into the main pipe (water passage 8) on the basis of a measurement result obtained by the concentration measurement unit (chlorine residual meter M, [0159]), as disclosed at [0159] (see Keido et al. Figure 13) (see Rejection for Claim 12 above for motivation to combine).
Claim 4 – The Combination discloses the ballast water treatment device according to Claim 2, further comprising
an input unit (input unit is part of controller 20) which receives a command (“the ship is traveling” and “ballast water in the ballast tank can be circulated for purification,” [0071]) to make ballast water flow from the ballast tank (ballast tank 16) to the circulation pipe (circulation line 42) (see Osako et al. Figure 2),
wherein the sterilizing component adjustment unit (automatic adjustment valve MV6, see [0159], and throttle mechanism 25, see [0158]) adjusts the amount of sterilization agent (“calcium hypochlorite,” see [00157]) to be introduced from the sterilizing component-introducing unit (chemical treatment unit 33 and throttling device 25, see [0156] and [0158]) into the main pipe (water transfer passage 8) (see [0159] on the basis of the command received by the input unit, in order “to treat plankton” that enters with the seawater to form the ballast water, and “to reduce the amount of calcium hypochlorite used . . . when the ballast water is discharged back to seawater” (see [0032]) (see Keido et al. Figure 13) (see Rejection for Claim 12 above for motivation to combine).
Claim 5 – The Combination discloses the ballast water treatment device according to Claim 2, wherein the amount of sterilization agent (“calcium hypochlorite,” see [00157]) to be introduced from the sterilizing component-introducing unit (chemical treatment unit 33 and throttling device 25, see [0156] and [0158]) into the main pipe (water transfer passage 8) is adjusted on the basis of a time period before a scheduled date and time when a vessel mounted with the ballast water treatment device calls at a port, in order “to treat plankton” that enters with the seawater to form the ballast water, and “to reduce the amount of calcium hypochlorite used . . . when the ballast water is discharged back to seawater” before the vessel calls at port (see [0032]) (see Keido et al. Figure 13) (see Rejection for Claim 12 above for motivation to combine).
Claim 10 – The Combination discloses the ballast water treatment device according to Claim 3, wherein the amount of sterilization agent to be introduced from the sterilizing component-introducing unit into the main pipe is adjusted on the basis of a time period before a scheduled date and time when a vessel mounted with the ballast water treatment device calls at a port.  (See Rejection for Claim 5)
Claim 13 – The Combination discloses the ballast water treatment device according to Claim 12, wherein the chemical container (as taught by Hodaka et al. in Figure 6) includes a container main body (storage container 16) arranged on the main pipe (pipe 11, analogous to Combination’s main pipe, i.e. Osako et al. Figure 1, main pipe is raw water piping 26 and treated water piping 32, with chemical container of sterilizing component-introducing unit, i.e. sterilizer 24, see [0057], arranged on Osako et al.’s main pipe) and a mesh type member (first container 13 of “wire mesh,” see [0021], lines 1-4, and first bucket 26 of “wire mesh,” see [0023], lines 1-4) housed in the container main body, the sterilization agent (disinfectant 17) being filled in the mesh type member, as disclosed in Hodaka et al. Figure 6 (see Rejection for Claim 12 above for motivation to combine).
Claim 14 – The Combination discloses the ballast water treatment device according to Claim 3, wherein the concentration measurement unit (chlorine residual meter M, [0159]) is a sensor measuring a concentration of chlorine in the ballast water, as disclosed at [0159] (see Keido et al. Figure 13) (see Rejection for Claim 12 above for motivation to combine).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Earlier in prosecution history, a detour pipe around the filter, and three valves were claimed.  Osako et al., in view of Frederick, disclosed these, as shown in the Office Action dated 10/08/2020, Paragraphs 23-29 and the Figure on Page 10.  Katou et al. and Kawashima et al. provided further guidance on what one of ordinary skill in the art knows about valves and process control.
A).	Osako et al. (JP-2013166544-A, Aug. 29, 2013 – Espacenet Bibliographic Data, Patent Publication, and Machine Translation, 56 pages) – Osako et al. remains the primary reference in the rejections above.
B).	Frederick (US-4330412-A, May 18, 1982) – Frederick was referenced for the detour pipe around the filter and the three-way valve used to effect the detour.

D).	Kawashima et al. (US-20070297470-A1, Dec. 27, 2007) – While the instant application only discloses on/off valves (i.e. “switching valves,” see Original Disclosure throughout), one of ordinary skill in the art knows there are regulating valves.  A regulating valve (flow regulating valve 23) upstream of the filter (deionizing filter 22) and downstream of the entrance into the detour pipe (main pipe 11) can be used to regulate water flow both to the filter and through the detour pipe.  (See Kawashima et al. Figure 1 and Abstract, [0001] and [0004], lines 1-3) 
The following appears to be the same primary reference (Osako et al.) used above, but is an English equivalent, with an earlier filing date.
E).	Kosako et al. (SG-185974-A1, Dec. 28, 2012 – Espacenet Bibliographic Data, Patent Publication, 36 pages).
The reference that follows is of interest.
F).	Fukase et al. (JP-2012254415-A, Dec. 27, 2012 –Espacenet Bibliographic Data, Patent Publication, and Machine translation, 32 pages) – Of particular interest is the disinfectant S (see Fukase et al. Figure, Title, Abstract, and [0040]-[0053]).
Applicant’s applications with related subject matter follow.
G).	Yamamoto et al. (US-20180050290-A1, Feb. 22, 2018, now US-10500527-B2, Dec. 10, 2019).
H).	Tajima (US-20180312237-A1, Nov. 1, 2018) – The instant application.
I).	Tajima ‘088 (US-20180346088-A1, Dec. 6, 2018).
J).	Tajima ‘943 (US-20200189943-A1, Jun. 18, 2020).

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        07/31/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779